FILED
                            NOT FOR PUBLICATION                             SEP 30 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-30220

               Plaintiff - Appellee,             D.C. No. 4:07-cr-00134-SEH

  v.
                                                 MEMORANDUM *
STEVEN RITCHARD SCOTT,

               Defendant - Appellant.



                    Appeal from the United States District Court
                            for the District of Montana
                     Sam E. Haddon, District Judge, Presiding

                           Submitted September 27, 2011 **

Before:        HAWKINS, SILVERMAN, and W. FLETCHER, Circuit Judges.

       Steven Ritchard Scott appeals from the aggregate 61-month sentence

imposed upon re-sentencing following a successful 28 U.S.C. § 2255 motion.

Pursuant to Anders v. California, 386 U.S. 738 (1967), Scott’s counsel has filed a

brief stating there are no grounds for relief, along with a motion to withdraw as

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
counsel of record. Scott filed a pro se supplemental brief, contending that the

district court erred in calculating his criminal history category and, by extension,

the applicable advisory guidelines range.

          Contrary to Scott’s contention, the record reflects that the district court

correctly calculated two criminal history points under U.S.S.G. § 4A1.1(b) for

Scott’s 2002 forgery conviction for which the state court imposed a sentence of 90

days imprisonment. See United States v. Schomburg, 929 F.2d 505, 507 (9th Cir.

1991). Moreover, our independent review of the record pursuant to Penson v.

Ohio, 488 U.S. 75, 80-81 (1988), discloses no arguable grounds for relief on direct

appeal.

      Scott’s urgent motion to expedite the case is denied as moot.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                              2                                     10-30220